Mr. Justice Cartwright delivered the opinion of the court: This is an appeal from a judgment of the county court of Wabash county for $799.04, the amount of a tax levied by the board of education of the non-high-school district of that county, with interest, penalties and costs, against the property of the Cleveland, Cincinnati, Chicago and St. Louis Railway Company, appellant. . The objections of the appellant to the tax were on the ground that the act authorizing the organization of non-high-school districts contravenes and violates various provisions of the constitution. Each one of the objections to the act presented in the brief and argument for the appellant has been considered in the case of People v. Chicago and Northwestern Railway Co. (ante, p. 384,) and the act has been held valid and not subject to such objections. The decision in that case is conclusive in this, and the judgment is affirmed. Judgment affirmed.